Title: Location of the Capital, [3 September] 1789
From: Madison, James
To: 




[3 September 1789]

   
   The Committee of the Whole took up Scott’s motion of 27 August: “That a permanent residence ought to be fixed for the general government of the United States, at some convenient place, as near the centre of wealth, population, and extent of territory as may be consistent with convenience to the navigation of the Atlantic ocean, and having due regard to the particular situation of the western country.”


Mr. Madison. I move to strike out the word wealth, because I do not conceive this to be a consideration that ought to have much weight in determining the place where the seat of government ought to be. The two other principles I admit, are such as ought to have their influence; but why wealth should, is not so clear. Government is intended for the accommodation of the citizens at large; an equal facility to communicate with government is due to all ranks; whether to transmit their grievances or requests, or to receive those blessings which the government is intended to dispense. The rich are certainly not less able than those who are indigent, to resort to the seat of government, or to establish the means necessary for receiving those advantages to which, as citizens, they are entitled.
I should rather suppose, if any distinctions are to be made, or superior advantages to be enjoyed from the presence of the government, that the government ought rather to move toward those, who are the least able to move toward it, and who stand most in need of its protection.




   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., II, 340–41 (also reported fully in N.Y. Daily Advertiser, 4 Sept. 1789, and Gazette of the U.S., 9 Sept. 1789). JM’s motion lost and Scott’s was adopted.






[3 September 1789]

   
   Goodhue proposed the east bank of the Susquehanna River in Pennsylvania as the permanent seat of the government, with New York City as the temporary capital.


Mr. Madison. The gentleman who brought forward this motion, [was] candid enough to tell us, that measures have been preconcerted out of doors, and that the point was determined; that more than half the territory of the United States, and near half its inhabitants have been disposed of, not only without their consent, but without their knowledge. After this, I hope the gentleman will extend his candor so much farther, as to shew that the general principles, now to be established, are applicable to their determination, in order that we may reconcile this fate to our own minds, and submit to it with some degree of complaisancy.
Though it was deemed improper to assign the general principles, submitted by my colleague, in a preamble, yet I trust they will be unfolded, and explained in the course of argument, and their superiority over those just agreed to, demonstrated. But waving this enquiry for the present, I call upon gentlemen to shew, how the principles agreed to apply to the subsequent resolution.
I hope, if the seat of government is to be at, or near the centre of wealth, population, and extent of territory, that gentlemen will shew that the permanent seat there proposed, is near the permanent centre of wealth, population, and extent of territory, and the temporary seat, near the temporary centre. I think we may, with good reason, call upon gentlemen for an explanation on these points, in order that we may know the ground on which the great question is decided; and be able to assign to our constituents satisfactory reasons, for what some of them may consider a sacrifice of their interest, and be instrumental in reconciling them, as far as possible, to their destiny.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., II, 342–43 (also reported fully in N.Y. Daily Advertiser, 5 Sept. 1789, and Gazette of the U.S., 12 Sept. 1789).







[3 September 1789]
Mr. Madison Meant to pay due attention to every argument that could be urged on this important question. Facts had been asserted, the impressions of which he wished to be erased, if they were not well founded. It has been said, that the communication with the Western Territory, by the Susquehanna, is more convenient than by the Potowmack. I apprehend this is not the case; and the propriety of our decision will depend, in a great measure, on the superior advantages of one of these two streams. It is agreed, on all hands, that we ought to have some regard to the convenience of the Atlantic navigation. Now, to embrace this object, a position must be taken on some navigable river; to favor the communication with the Western Territory, its arms ought likewise to extend themselves towards that region. I did not suppose it would have been necessary to bring forward charts and maps, as has been done by others, to shew the committee the comparative situation of those rivers. I flattered myself it was sufficiently understood, to enable us to decide the question of superiority; but I am now inclined to believe, that gentlemen have embraced an error, and I hope they are not determined to vote under improper impressions. I venture to pledge myself for the demonstration, that the communication with the Western Territory, by the Potowmack is more certain and convenient than the other. And, if the question is as important as it is admitted to be, gentlemen will not shut their ears to information; they will not precipitate the decision; or if they regard the satisfaction of our constituents, they will allow them to be informed of all the facts and arguments that lead to the decision of a question, in which the general, and particular interests of all parts of the union are involved.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., II, 351–52.






[3 September 1789]

   
   Laurance replied to charges that the northern members had combined to support “their partial interests.” He recalled that “in the debate upon the tonnage bill, a gentleman from Virginia observed, that could the moderate and equal policy of that day’s proceeding, have been foreseen in the convention of Virginia, many objections that were there produced against the constitution, would have been thereby obviated.”



Mr. Madison. I acknowledge, that on a former day, I made the observation alluded to, with singular complacency. I said, I had found a moderation and liberality prevailing here, which I sincerely believed, if foreseen in the convention of Virginia, would have obviated a very powerful objection to the adoption of the federal constitution. But, give me leave now to say, that if a prophet had risen in that body, and brought the declarations and proceedings of this day into their view, that I as firmly believe, Virginia might not have been a part of the union at this moment.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., II, 360 (also reported in N.Y. Daily Advertiser, 7 Sept. 1789, and Gazette of the U.S., 12 Sept. 1789). The Daily Advertiser gave a misleading report of the exchange between Laurance and JM. Editor Francis Childs later issued a clarification (Coxe to JM, 9 Sept. 1789 and n. 1).






[3 September 1789]

   
   Sedgwick took exception to JM’s preceding remarks.


Mr. Madison. When I alluded to the proceedings of this day, I contemplated the manner in which the business was conducted; and though I acknowledge that a majority ought to govern, yet they have no authority to deprive the minority of a constitutional right; they have no authority to debar us the right of free debate. An important and interesting question being under consideration, we ought to have time allowed for its discussion. Facts have been stated on one side, and members ought to be indulged on the other with an opportunity of collecting and ascertaining other facts. We have a right to bring forward all the arguments which we think can, and ought to have an influence on the decision. It is unusual, on a partial discussion, even of questions of inferior magnitude, to decide in the course of a single day. How then can gentlemen reconcile their conduct of this day, to the liberality they have heretofore shewn? This manner of proceeding would mark a genius in this body, which will contradict the expectations of its warmest friends. I hope nothing will be fixed by a hasty determination. I said before, and repeat it again, that I wish to make some observations on what has been advanced, for which at present there is not time. But, if there was, I do not wish to address a determined and silent majority. No, sir, if this be the temper of to-day, let me appeal to a more favorable temper to-morrow. If gentlemen refuse this appeal, I must submit; but I will, to the last moment, assert my right, and remonstrate against a precipitate decision.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., II, 361 (also reported in N.Y. Daily Advertiser, 7 Sept. 1789). After further contentious wrangling between northerners, who wished to bring Goodhue’s motion to a vote, and southerners, who sought a postponement, the committee agreed to rise.




